Citation Nr: 1428947	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-19 160	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for death resulting from total right knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter

ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to July 1946.  He died in August 2009.  The Appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, and a September 2010 rating decision by the VA RO in Denver, Colorado.  Jurisdiction rests with the RO in Denver, Colorado, from which the appeal was certified.

In March 2012, the Appellant testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  In the same month, the Appellant's representative submitted additional evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

FINDINGS OF FACT

1. The Veteran died in August 2009; the Certificate of Death lists complications of acute cholecystitis and cholelithiasis as the immediate causes of death and recent myocardial infarction as a significant condition contributing to death.

2. At the time of the Veteran's death, service connection was in effect for right knee arthritis with scar; residuals of trauma, right knee; bilateral hearing loss; and healed perforation of right ear.

3. The probative, competent evidence establishes that a total right knee arthroplasty for the Veteran's service-connected right knee arthritis with scar led to complications of acute cholecystitis and cholelithiasis, which were the immediate causes of the Veteran's death.


CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.310, 3.312 (2013).

2. The grant of service connection for the cause of the Veteran's death renders moot the appeal for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361(g)(2) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claim of entitlement to service connection for the cause of the Veteran's death.  Therefore, no discussion of VA's duty to notify or assist is necessary.  In addition, the grant of service connection renders moot the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 as this constitutes a complete grant of the same benefit.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2013).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  

The Appellant asserts that complications that arose in connection with a right total knee arthroplasty for the Veteran's service-connected right knee arthritis with scar were principal or contributory causes of his death.  

The Veteran's Certificate of Death indicates that he died in August 2009.  The stated causes of death were acute cholecystitis, which had its onset one day prior to the date of death, and cholelithiasis, which had its onset one year prior to the date of death.  The Certificate of Death also shows that a recent myocardial infarction contributed to death but was not related to the immediate causes of death.

At the time of the Veteran's death, service connection was in effect for right knee arthritis with scar; residuals of trauma, right knee; bilateral hearing loss; and healed perforation of right ear.

The evidence shows the Veteran underwent an elective right total knee arthroplasty in July 2009 without complications.  He had a complicated post-operative course that included acute myocardial infarction; delirium; bowel obstruction; possible sigmoid volvulus; cholecystitis; congestive heart failure; acute kidney injury; malnutrition; and hypoxia.  

In support of her claim, the Appellant submitted an April 2012 medical opinion from Dr. A. DeNoia.  Dr. DeNoia opined that the Veteran's demise was related in its entirety to complications from the elective right total knee arthroplasty that he underwent in July 2009.  Dr. DeNoia reported that the Veteran suffered a post-operative myocardial infarction as a complication of the surgery and also developed delirium, an ileus, likely aspiration pneumonia, and CHF, which were all complications of elective surgery in a high risk individual.  Dr. DeNoia stated that ultimately, the Veteran had acute cardio-pulmonary arrest with sudden death, possibly related to acute pulmonary embolus from a DVT due to prolonged immobilization and the above-mentioned complications.  

In December 2013, the Board sent the claims file to a specialist in orthopedic surgery for an outside medical opinion in connection with the Appellant's claims.  In a February 2014 letter, Dr. C. Cornett opined that it was at least as likely as not that the elective right total knee arthroplasty for the Veteran's service-connected right knee arthritis with scar led to complications of acute cholecystitis and/or cholelithiasis.  As a result, Dr. Cornett found it was at least as likely as not that the Veteran's service-connected right knee arthritis with scar, or the necessary treatment of this disability, was one of the immediate or underlying causes of the Veteran's death.

Therefore, resolving the benefit of the doubt in favor of the Appellant, the Board finds the evidence establishes that a total right knee arthroplasty for the Veteran's service-connected right knee arthritis with scar led to complications of acute cholecystitis and cholelithiasis.  As the Veteran's Certificate of Death lists the immediate causes of death as acute cholecystitis and cholelithiasis, service connection for the cause of the Veteran's death is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

The claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for death resulting from total right knee arthroplasty is dismissed as moot.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


